DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.
Applicant’s election without traverse of Species A in the reply filed on January 10, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “a torsion spring, which acts on a threaded rod via a threaded connection connected to the plunger rod mounted rigidly in the housing” which appears to recite the spring acts on the rod via a threaded connection.  However, it’s not clear how the spring would act via a threaded connection, for purposes of examination the claim is considered that the spring acts on the threaded rod and the rod is connected to the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Streit et al. (US 2010/0137801 A1).
With regard to claim 1, Streit et al. teach an injection device for administering a liquid product, comprising: a housing (Fig. 1a member 1) configured to receive a product container (Fig. 1a member 2) in which a stopper with a bearing face to dispense the product can be moved in along a longitudinal axis of the injection device to a stopper end position (Fig. 1a member 3) and which, proximally to the stopper end position, has a minimum product container cross section (container necessarily has a minimum cross-section); a drive configured to move the stopper, the drive comprising a plunger rod with a drive face configured to contact the bearing face, the plunger rod comprising a plunger rod cross section (Fig. 1a member 5); and a plunger rod guide arranged outside the product container and configured to guide a movement of the plunger rod along the longitudinal axis, the plunger rod guide comprising a guide cross section adapted to the plunger rod cross section (Fig. 1a member 11), wherein the product container only 
With regard to claim 8, see Fig. 1a member 6.
With regard to claim 11, see member 6 which taken as the holding element which retains the plunger rod in place via 15 until it is released for longitudinal movement, the plunger cannot move until member 6 moves ([0069]).
With regard to claim 13, the product is not positively claimed as part of the device, the device of Striet et al. is capable of receiving such a product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streit et al. (US 2010/0137801 A1) as applied to claim 1 above.
With regard to claim 2, see plunger rod cross-section in Fig. 15, see the guide cross-section in Fig. 14, in Fig. 1a see the inner diameter of 11 is smaller than at least the outer diameter of 2, and greater than the outer diameter of 5.  The full view of the container is not shown, however, the circular cross-section of the surrounding components is shown (Figs. 13-15) as such it would have been obvious to a person having ordinary skill in the art before the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 3, see the hole in 3 as shown in at least Fig. 1a.
With regard to claim 12, the device is an autoinjector (see at least abstract).  The product container is not positively claimed as part of the device.  Streit et al. do not specifically disclose size dimensions of the device.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of Streit et al. would be capable of receipt of a syringe with a capacity of 2.25 ml as one of ordinary skill in the art would understand that the size of the container is dependent on the dosage being delivered, which depends on the particular medication and patient and one would be able to size the components as necessary depending on the desired treatment.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streit et al. (US 2010/0137801 A1) as applied to claim 1 above, and further in view of Hoholt et al. (WO 2016/042075 A1).
With regard to claims 4-6, Streit et al. teach a device substantially as claimed but does not disclose a centering flange as recited.  However, Hoholt et al. teach a centering flange which is beneficial in ensuring the piston rod is not moved before play is removed from the system and ensures the cartridge and driver are centered and remain in case of accidental lateral force (Fig. 5 members 435 form a flange, abstract, Pg. 2 lines 22-30, Pg. 9 first paragraph).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a centering means in Streit et al. as in Hoholt et al. as this is beneficial in ensuring the piston rod is not moved before play is removed from the system and ensures the cartridge and driver are centered and remain in case of accidental lateral force.  As shown in Hoholt et al. Fig. 5 this contacts the stopper bearing face.  As the flange is flexible is would be able to fit into a square with dimensions as recited, see the sizing of the flange in relation to the plunger rod in Fig. 5 of Hoholt et al.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streit et al. (US 2010/0137801 A1) as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA)/Hostettler et al. (WO 2016/205962 A1).
With regard to claims 9 and 10, Streit et al. discloses a spring drives the plunger (Fig. 1a member 6) but do not specifically disclose a torsion spring or threaded rod and viscous fluid cavity as claimed.  However, in [0035]-[0040] of the instant application, Applicant discloses the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783